EXAMINER'S COMMENT
This Allowance is in response to Applicant’s Reply of April 22, 2022.

Claims 10 and 11 have been cancelled and claim 31 added.

Applicant’s amendment to claims 1 and 28 overcome the previously presented 35 USC 102(a)(1) rejection thereof.

Claims 1-9 and 12-31 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1:  The prior art of record fails to disclose or suggest that a jarring apparatus with first and second jarring assemblies that include respective loading faces that define at least a portion of a thrust assembly for limiting relative axial movement between the first and second jarring assemblies when they are in a second axial configuration, wherein the respective loading faces are axially engaged in the second axial configuration as recited in the claimed combination.

Regarding claims 2-9 and 12-27:  These claims are considered allowable due to their dependence on claim 1.

Regarding claim 28:  The prior art of record fails to disclose or suggest a method for providing jarring using a jarring assembly with first and second jarring assemblies, with respect loading faces, that are relatively axially movable between a first and second axial configuration and a thrust assembly for limiting relative axial movement between the first and second jarring assemblies in the second axial configuration, wherein the respective loading faces are axially engaged in the second axial configuration as recited in the claimed method.

Regarding claims 29 and 30:  These claims are considered allowable due to their dependence on claim 28.

Regarding claim 31:  Claim 31, as presented, is previously indicated allowable claim 29 rewritten in independent form.  Therefore claim 31 is considered allowable for the reasons set forth with respect to claim 29 in the previous Office Action. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
4/29/2022